UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 13) AmeriCredit Corp. (Name of Issuer) Common Stock, $0.01 par value (Title of class of securities) 03060R101 (CUSIP number) Joseph A. Orlando Vice President and Chief Financial Officer Leucadia National Corporation 315 Park Avenue South New York, New York 10010 with a copy to: Andrea A. Bernstein, Esq. Weil, Gotshal & Manges LLP 767 Fifth Avenue New York, New York 10153 (Name, address and telephone number of person authorized to receive notices and communications) October 1, 2010 (Date of event which requires filing of this statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box []. CUSIP No.03060R101 13D Page 2 1) NAME OF REPORTING PERSON: Leucadia National Corporation 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[X] (b)[] 3) SEC USE ONLY 4) SOURCE OF FUNDS: N/A 5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e):[] 6) CITIZENSHIP OR PLACE OF ORGANIZATION: New York NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7) SOLE VOTING POWER: -0- 8) SHARED VOTING POWER: -0- 9) SOLE DISPOSITIVE POWER: -0- SHARED DISPOSITIVE POWER: -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): -0-% TYPE OF REPORTING PERSON: CO CUSIP No.03060R101 13D Page 3 1) NAME OF REPORTING PERSON: Phlcorp, Inc. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[X] (b)[] 3) SEC USE ONLY 4) SOURCE OF FUNDS: N/A 5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e):[] 6) CITIZENSHIP OR PLACE OF ORGANIZATION: Pennsylvania NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7) SOLE VOTING POWER: -0- 8) SHARED VOTING POWER: -0- 9) SOLE DISPOSITIVE POWER: -0- SHARED DISPOSITIVE POWER: -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): -0-% TYPE OF REPORTING PERSON: CO CUSIP No.03060R101 13D Page 4 1) NAME OF REPORTING PERSON: Baldwin Enterprises, Inc. 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[X] (b)[] 3) SEC USE ONLY 4) SOURCE OF FUNDS: N/A 5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e):[] 6) CITIZENSHIP OR PLACE OF ORGANIZATION: Colorado NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7) SOLE VOTING POWER: -0- 8) SHARED VOTING POWER: -0- 9) SOLE DISPOSITIVE POWER: -0- SHARED DISPOSITIVE POWER: -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): -0-% TYPE OF REPORTING PERSON: CO CUSIP No.03060R101 13D Page 5 1) NAME OF REPORTING PERSON: BEI Arch Holdings, LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[X] (b)[] 3) SEC USE ONLY 4) SOURCE OF FUNDS: N/A 5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e):[] 6) CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7) SOLE VOTING POWER: -0- 8) SHARED VOTING POWER: -0- 9) SOLE DISPOSITIVE POWER: -0- SHARED DISPOSITIVE POWER: -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): -0-% TYPE OF REPORTING PERSON: OO CUSIP No.03060R101 13D Page 6 1) NAME OF REPORTING PERSON: BEI – Longhorn, LLC 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP: (a)[X] (b)[] 3) SEC USE ONLY 4) SOURCE OF FUNDS: N/A 5) CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEM 2(d) OR 2(e):[] 6) CITIZENSHIP OR PLACE OF ORGANIZATION: Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7) SOLE VOTING POWER: -0- 8) SHARED VOTING POWER: -0- 9) SOLE DISPOSITIVE POWER: -0- SHARED DISPOSITIVE POWER: -0- AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON: -0- CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES: [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11): -0-% TYPE OF REPORTING PERSON: OO This Amendment No. 13 (this “Amendment”) amends the Statement on Schedule 13D originally filed on January 22, 2008 (the “Original Schedule”) by the Reporting Persons, which Original Schedule was subsequently amended (the Original Schedule as amended by Amendments No. 1 through 12, is referred to as the “Schedule 13D”) by the Reporting Persons and is filed by and on behalf of the Reporting Persons with respect to the common stock, $0.01 par value per share (the “Common Stock”), of AmeriCredit Corp., a Texas corporation (the “Company”).Unless otherwise indicated, all capitalized terms used herein have the meaning ascribed to them in the Schedule 13D. ITEM 5.INTEREST IN SECURITIES OF THE ISSUER (c) (e)On October 1, 2010, the Reporting Persons ceased to own any shares of Common Stock of the Company as a result of the consummation of a merger transaction pursuant to which the Company became a wholly-owned indirect subsidiary of General Motors Company.Pursuant to the merger, the Reporting Persons received $24.50 per share for their 33,900,440 shares of Common Stock. SIGNATURES After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: October 5, 2010 LEUCADIA NATIONAL CORPORATION By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title:Vice President and Chief Financial Officer PHLCORP, INC. By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BALDWIN ENTERPRISES, INC. By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BEI ARCH HOLDINGS, LLC By: Baldwin Enterprises, Inc. Its Sole Member By: /s/ Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President BEI-LONGHORN, LLC By: BEI Arch Holdings, LLC Its Sole Member By: Baldwin Enterprises, Inc. Its Sole Member By: /s/Joseph A. Orlando Name: Joseph A. Orlando Title: Vice President
